Title: William Thornton to Thomas Jefferson, 18 June 1817
From: Thornton, William,Freeborn, Thomas
To: Jefferson, Thomas


          
            City of Washington
18th June 1817
          
          W: Thornton’s respectful Complimts to  his highly esteemed Friend mr Jefferson, and begs leave to present the Bearer Mr Thomas Freeborn, as a very respectable Inhabitant of New York, who is desirous of paying his respects to one of whom he has heard so much, and whose Principles he has long admired.—
        